                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

 DANIEL BRYCE HURLBUT                                                                 PLAINTIFF

 v.                                   Civil No. 6:18-CV-06088

 LIEUTENANT ADAM CLARK, et. at.                                                   DEFENDANTS


                                             ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis. Currently before the Court is Plaintiff’s Motion to Seal

his Address from Public View. (ECF No. 39).

       The Federal Rules of Civil Procedure require that every “pleading, written motion, and

other paper must be signed . . .[and] must state the signer’s address, e-mail address, and telephone

number.” Fed. R. Civ. P. 11. Rule 5.2 provides for privacy protection of personal identifying

information, such as social security numbers, but does not provide such protection for the address

of a party. Fed. R. Civ. P. 5.2(a). Plaintiff now advises the Court of his new address after being

paroled from the Arkansas Department of Correction and asks that his new address be restricted

from public view and available only to the Court, Clerk of Court, and counsel of record. (Id. at

1.). Plaintiff provides no grounds for this request, nor does he cite any legal authority in support

of the request.

       The Court “has supervisory control over its records.” Flynt v. Lombardi, 885 F.3d 508,

511 (8th Cir. 2018). “Whether or not to seal a court file is a decision ‘best left to the sound

discretion of the trial court.’” Duckworth v. St. Louis Metro. Police Dep't, 654 F. App’x 249, 250

(8th Cir. 2016) (unpublished per curiam) (quoting United States v. Webbe, 791 F.2d 103, 106 (8th

Cir. 1986)). In the Eighth Circuit, the common-law presumption provides that the public has a

                                                 1
right of access to judicial records in order to ensure “the public's confidence in, and the

accountability of, the judiciary.” Flynt, 885 F.3d at 511. The Eighth Circuit has further recognized

“a modern trend in federal cases to treat pleadings in civil litigation as ‘presumptively public.’”

Steele v. City of Burlington, Iowa, 334 F. Supp. 972, 976-77 (S.D. Iowa Aug. 14, 2018) (citing

IDT Corp. v. eBay, 709 F.3d 1220, 1222 (8th Cir. 2013)). The presumption of public access to

court documents may be overcome only “if the party seeking to keep the records under seal

provides compelling reasons for doing so.” Flynt, 885 F.3d at 511 (citing In re Neal, 461 F.3d

1048, 1053 (8th Cir. 2006)).

        Here, Plaintiff provides no reasons, compelling or otherwise, in support of his request.

Accordingly, Plaintiff’s Motion to Seal his Address from Public View (ECF No. 39) is DENIED.

        Plaintiff is again REMINDED that he is required to follow the requirements of the Federal

Rules of Civil Procedure. Plaintiff’s continuous filing of motions, most of which are frivolous or

duplicitous, is a waste of the Court’s time and resources, prejudicial to Defendants, and impedes

the resolution of this matter. Plaintiff is WARNED that further attempts to file duplicitous or

frivolous pleadings could result in sanctions being imposed against him, including dismissal of his

case.


        IT IS SO ORDERED this 16th day of August 2019.

                                                     /s/   Mark E. Ford
                                                     HON. MARK E. FORD
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
